
	

116 HR 4227 : Mapping Accuracy Promotes Services Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4227
		IN THE SENATE OF THE UNITED STATES
		December 17, 2019Received; read twice and referred to the Committee on Commerce, Science, and Transportation
			AN ACT
		To prohibit the submission to the Federal Communications Commission of broadband internet access
			 service coverage information or data for the purposes of compiling an
			 inaccurate broadband coverage map.
	
	
 1.Short titleThis Act may be cited as the Mapping Accuracy Promotes Services Act or the MAPS Act. 2.DefinitionsIn this Act:
 (1)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)ProviderThe term provider means a provider of fixed or mobile broadband internet access service.
 (4)Quality of serviceThe term quality of service means information regarding offered download and upload speeds and latency of a provider’s broadband internet access service as determined by and to the extent otherwise collected by the Commission.
			3.Enforcement
 (a)In generalIt shall be unlawful for a person to willfully, knowingly, or recklessly submit broadband internet access service coverage information or data to the Commission for the purposes of compiling a broadband coverage map that is inaccurate with respect to the availability or quality of service of broadband internet access service.
 (b)PenaltyAny person who violates subsection (a) shall be subject to an appropriate penalty, as determined by the Commission, under—
 (1)the Communications Act of 1934 (47 U.S.C. 151 et seq.), including section 501 of that Act (47 U.S.C. 501); and
 (2)the rules of the Commission. (c)Effective date (1)In generalExcept as provided in paragraph (2), subsection (a) shall apply with respect to broadband internet access service coverage information or data that is submitted to the Commission on or after the date of the enactment of this Act.
 (2)Quality of service information or dataTo the extent broadband internet access service coverage information or data relates to quality of service, subsection (a) shall apply with respect to information or data that is submitted on or after the date that is 180 days after the date of the enactment of this Act.
				
	Passed the House of Representatives December 16, 2019.Cheryl L. Johnson,Clerk.
